              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CRIMINAL CASE NO. 1:17-cr-00143-MR-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                     ORDER
                                )
MITCHUM SCOTT TURPIN,           )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion requesting tproduction of the docket sheet, as

well as copies of all plea agreements filed in this case [Doc. 75].

      The Defendant was charged along with two co-defendants with one

count of robbery by force, violence or intimidation, and aiding and abetting

the same in Indian country, in violation of 18 U.S.C. §§ 2111, 1152, and 2;

and one count of kidnapping an Indian in Indian country, in violation of 18

U.S.C. §§ 1201(a)(2), 2, and 1152. The Defendant pleaded guilty pursuant

to a written agreement to the robbery count and was sentenced on April 19,

2018 to a term of 120 months’ imprisonment. [Doc. 66]. He did not file a

direct appeal.
         The Defendant now requests “copies of my docket sheet: All

defendants copy/version, Plea Agreements.” [Doc. 75 at 1]. For grounds,

the Defendant states that he needs these documents to “file [his] appeal.”

[Id.].

         To the extent that the Defendant is requesting a copy of the docket

sheet in this matter as it pertains to all three defendants, the Court will direct

the Clerk to provide the Defendant with the public version of the docket

sheet. To the extent that the Defendant is requesting an unsealed version

of the docket sheet, that request is denied. Further, the Defendant’s request

for copies of his plea agreement and those of his co-defendants is also

denied. Federal inmates are not entitled to copies of plea agreements

absent some showing of particularized need.             See United States v.

MacCollom, 426 U.S. 317, 326-27 (1976) (holding that federal inmates are

not entitled to transcripts at Government expense absent some showing of

a particularized need); Jones v. Superintendent, Va. State Farm, 460 F.2d

150, 152 (4th Cir. 1972) (“[A]n indigent is not entitled to a transcript at

government expense without a showing of the need, merely to comb the

record in the hope of discovering some flaw.”) (citation omitted); Muhammad

v. United States, No. 1:08-cv-538, 2010 WL 4808511, at *1 (W.D.N.C. Nov.


                                        2
12, 2010) (Reidinger, J.) (applying MacCollom and Jones in denying request

for copy of defendant’s own plea agreement absent showing of particularized

need). Here, the Defendant did not file a direct appeal, and the time for doing

so has now passed. Further, the Defendant has not filed a motion for post-

conviction relief pursuant to 28 U.S.C. § 2255. As such, no matters are

currently pending in this case.    The Defendant, therefore, has failed to

demonstrate a particularized need for the requested documents.

      IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion requesting production of the docket sheet, as

well as copies of all plea agreements filed in this case [Doc. 75], is

GRANTED IN PART and DENIED IN PART. Specifically, the Defendant’s

request for a copy of the public docket sheet as it pertains to all three

defendants in this case is GRANTED. The Clerk of Court shall provide a

copy of the docket sheet along with this Order. In all other respects, the

Defendant’s motion is DENIED.
                                   Signed: November 7, 2018
      IT IS SO ORDERED.




                                       3
